           Case 1:21-cv-00786-RJS Document 2 Filed 02/15/21 Page 1 of 22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    TYQUAN ROBINSON,
                                      Petitioner,

          -v-                                                             No. 21-cv-786 (RJS)
                                                                          OPINION & ORDER
    UNITED STATES OF AMERICA,
                                     Respondent.


    UNITED STATES OF AMERICA

          -v-                                                             No. 18-cr-373 (RJS)
                                                                          OPINION & ORDER
    TYQUAN ROBINSON,

                                     Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         Petitioner Tyquan Robinson, who is currently incarcerated, brings this pro se petition under

28 U.S.C. § 2255 to vacate his conviction and sentence following his guilty plea to discharging a

firearm during and in relation to a narcotics offense in violation of 18 U.S.C. § 924(c). (Doc.

No. 780 (“Pet.”).)1 Robinson primarily argues that his lawyers were ineffective for failing to

(i) challenge the Court’s decision to impose an above-Guidelines sentence, (ii) order a

psychological evaluation of him, and (iii) file a notice of appeal on his behalf. In addition,

Robinson claims that he is actually innocent of the crime to which he pleaded guilty. For the

reasons set forth below, Robinson’s petition is DENIED.




1
  Unless otherwise indicated, all record citations are to Robinson’s criminal case, Case No. 18-cr-373, and references
to page numbers correspond to the page numbers provided in the ECF legend atop the filing, not to the filing’s own
pagination.
          Case 1:21-cv-00786-RJS Document 2 Filed 02/15/21 Page 2 of 22




                                       I.   Background

       Between 2011 and 2018, a criminal organization known as the “Boss Crew” sold large

quantities of crack cocaine and heroin in the Bedford Stuyvesant neighborhood of Brooklyn, New

York. (Presentence Investigation Report (“PSR”) ¶¶ 11, 13.) Robinson joined the Boss Crew in

2015. (Id. ¶ 25.) Over the next three years, Robinson worked for the organization as a street-level

distributor (id.; Doc. No. 392 at 2) and was ultimately responsible for the sale of more than 2,500

grams of crack and 331 grams of heroin (Doc. No. 615 (“Sentencing Tr.”) at 21; Doc. No. 561

at 2). But Robinson’s activity was not confined only to selling drugs; he also became directly

involved in the violence that often accompanies narcotics trafficking. One event in particular was

especially egregious.

       On July 30, 2015, Robinson got into an argument with a rival crack dealer about territory.

(PSR ¶ 26.) As the argument escalated, the rival dealer threatened to beat up Robinson, prompting

Robinson to go to another Boss Crew member’s apartment to retrieve a .22 caliber firearm. (Id.;

Doc. No. 392 at 2.) With the gun in hand, Robinson returned to the location of the argument and

approached the rival dealer. (PSR ¶ 26; Doc. No. 392 at 2.) The dealer ran, causing Robinson to

chase him on foot. (Doc. No. 392 at 2.) During this chase down a city street, Robinson, while

weaving between parked cars, fired several shots. (PSR ¶ 26.) Fortunately, no one was hit. (Id.)

       Robinson’s involvement in the drug trafficking conspiracy finally ended when, on June 6,

2018, he was arrested along with several other members of the Boss Crew. (PSR ¶ 43.) About a

year later, a superseding indictment was filed, charging Robinson with two counts: (1) conspiracy

to distribute crack and heroin, in violation of 21 U.S.C. §§ 841(b)(1)(A) and 846; and (2)

discharging a firearm in furtherance of that conspiracy, in violation of 18 U.S.C.

§ 924(c)(1)(A)(iii) and § 2. (Doc. No. 246.)



                                                2
             Case 1:21-cv-00786-RJS Document 2 Filed 02/15/21 Page 3 of 22




           On April 17, 2019, Robinson pleaded guilty, pursuant to a plea agreement, to only the

firearm count, which carried a mandatory minimum sentence of 10 years’ imprisonment and a

maximum sentence of life. (Doc. No. 312 (“Plea Tr.”).) Prior to accepting his plea, the Court

placed Robinson under oath and engaged in an extensive colloquy with him and his counsel. Based

on the representations of Robinson, his counsel, and the government, as wells as the Court’s own

observations of Robinson’s demeanor and statements on the record, the Court concluded that

Robinson was fully competent to plead guilty. (Id. at 5–10.) The Court then explained Robinson’s

rights under the Constitution and laws of the United States, the elements of the crime charged, the

maximum penalties he faced for that crime, the terms of the plea agreement that he had entered

with the government, and the consequences of pleading guilty, which Robinson expressly

acknowledged. (Id. at 10–50.) After that, the Court asked Robinson to explain in his own words

why he was guilty of the charged conduct, to which Robinson replied that he was selling drugs

when “a problem occur[ed]” with a rival dealer, and he fired a gun to run the rival off the Boss

Crew’s turf and to protect himself. (Id. at 51–53.) Satisfied with Robinson’s description, and after

hearing the government’s proffer of proof (id. at 54–56), the Court accepted Robinson’s plea (id.

at 57). Because Robinson pleaded guilty only to the firearm count, his U.S. Sentencing Guidelines

were easily calculable. The mandatory minimum sentence and the recommended Guideline

sentence for violating § 924(c)(1)(A)(iii) are the same: 10 years’ imprisonment. See 18 U.S.C.

§ 924(c)(1)(A)(iii); U.S.S.G. § 2K2.4(b); see also PSR ¶¶ 93–94.2

           The parties initially appeared for sentencing on August 9, 2019. (Doc. No. 457.) In the

preceding weeks, Robinson’s attorneys had made a submission advocating for a sentence at the

mandatory minimum term of 10 years. (Doc. No. 384.) During that proceeding, however, the


2
    Robinson’s sentencing was governed by the November 1, 2018 edition of the Guidelines Manual. (PSR ¶ 6.)

                                                         3
          Case 1:21-cv-00786-RJS Document 2 Filed 02/15/21 Page 4 of 22




Court indicated that it was inclined to sentence Robinson well above that figure. The Court pointed

specifically to the seriousness of Robinson’s charged and uncharged conduct and the disparity

between this proposed sentence and the sentences that several of Robinson’s co-defendants had

received. (Doc. No. 457 at 16–35.) In light of this revelation, the Court adjourned the sentencing

and permitted Robinson to make an additional submission to address the concerns that the Court

had raised. (Id. at 36–37.)

       Robinson’s supplemental sentencing submission expanded upon the arguments made in his

initial letter. (Doc. No. 555.) In particular, Robinson focused on his traumatic childhood and how

those experiences have continued to affect him throughout his life, as well as his lack of a

leadership role in the Boss Crew. (Id. at 3–5, 9–10, 13–14.) In addition, Robinson argued that the

Court lacked the authority to sentence him to a term of imprisonment greater than 10 years because,

according to the Guidelines Manual, “a sentence above the mandatory minimum term required by

18 U.S.C. §924(c) . . . is an upward departure from the guideline sentence,” (id. at 10 (emphasis

omitted) (quoting U.S.S.G. § 2K2.4, n.2(B))), and Robinson stated that nothing in the record

supplied a basis for such a departure. The government responded to this latter legal argument by

pointing out that Robinson’s position was based entirely on cases that predated the Supreme

Court’s decision in United States v. Booker, 543 U.S. 220 (2005), which rendered the Guidelines

advisory rather than mandatory. (Doc. No. 561 at 3.) The government went on to explain that

Robinson’s argument is incompatible with Booker because it would effectively mean that the Court

has no discretion in selecting the sentence for a § 924(c) charge. (Id. at 3 (collecting cases).)

       Robinson’s sentencing was resumed on January 10, 2020. (Doc. No. 615.) The Court

determined that an upward variance was necessary to account for the seriousness of the shooting

and the massive quantity of drugs that Robinson was responsible for during his time in the



                                                  4
           Case 1:21-cv-00786-RJS Document 2 Filed 02/15/21 Page 5 of 22




conspiracy. (Id. at 30–32, 35.) But while the Court indicated that it had considered imposing a

sentence “well above the guidelines” (id. at 32), it ultimately determined that a sentence of

126 months’ imprisonment – just six months above the mandatory minimum sentence – was

appropriate in light of both the mitigating circumstances identified in Robinson’s submissions,

such as his lack of a leadership role in the Boss Crew, and the need to promote the predictability

and stability associated with the plea-bargaining process (id. at 32–34, 37). Robinson did not

appeal that sentence.3

        One year later, Robinson submitted a pro se petition under 28 U.S.C. § 2255 to vacate his

conviction and sentence. (Doc. No. 780.) Robinson identifies four related (and, in some cases,

overlapping) grounds for relief. First, he argues that he “was sentence[d] well over his guideline

range[,]” which he asserts was plain error. (Id. at 4.) Second, he asserts that his counsel was

ineffective for (i) not objecting to an above-Guidelines sentence, (ii) failing to argue that

mandatory minimums are “harsh and unfair,” and (iii) failing to request a psychological evaluation

of Robinson. (Id. at 5.) Third, Robinson argues that the Court failed to account for his minor role

in the conspiracy. (Id. at 7.) And fourth, Robinson proclaims himself to be actually innocent. (Id.

at 8.) As for why he did not raise these issues on appeal, Robinson states that, in each case, he

relied on his attorneys’ advice. (See, e.g., id. at 9.)

                               II.     Timeliness of Robinson’s Petition

        Section 2255 “imposes a one-year statute of limitations on motions to set aside sentences

imposed . . . ‘in violation of the Constitution or laws of the United States.’” United States v.

Wright, 945 F.3d 677, 683 (2d Cir. 2019) (quoting 28 U.S.C. § 2255(a), (f)). “This one year runs



3
 Although Robinson’s plea agreement contained a waiver of his right to appeal or collaterally challenge his sentence
under 28 U.S.C. § 2255, that waiver is inapplicable because the Court sentenced Robinson above the stipulated
Guidelines range of 120 months. (Plea Agreement at 4.)

                                                         5
          Case 1:21-cv-00786-RJS Document 2 Filed 02/15/21 Page 6 of 22




from the last of a number of triggering events,” id. (internal quotation marks omitted), including

“the date on which the judgment of conviction becomes final,” 28 U.S.C. § 2255(f)(1). For

purposes of this limitation period, “an unappealed federal criminal judgment becomes final when

the time for filing a direct appeal expires.” Moshier v. United States, 402 F.3d 116, 118 (2d

Cir. 2005). That occurs 14 days after the entry of judgment. See Fed. R. App. P. 4(b)(1).

        In this case, Robinson was sentenced on January 10, 2020, and the judgment of conviction

was formally entered on the docket on January 14, 2020. (Doc. No. 595.) Because Robinson did

not appeal, that judgment became final on January 28, 2020. Robinson’s petition is dated

January 21, 2021 and was docketed on January 26, 2021. (Doc. No. 780.) As a result, Robinson’s

petition is timely.

                                     III.   Legal Standard

        Section 2255 enables a prisoner who was sentenced by a federal court to petition that court

to vacate, set aside, or correct the sentence on the grounds that it “was imposed in violation of the

Constitution or laws of the United States, or that the court was without jurisdiction to impose such

sentence, or that the sentence was in excess of the maximum authorized by law, or is otherwise

subject to collateral attack.” 28 U.S.C. § 2255(a). Relief under § 2255 is generally available “only

for a constitutional error, a lack of jurisdiction in the sentencing court, or an error of law or fact

that constitutes a fundamental defect which inherently results in a complete miscarriage of justice.”

United States v. Bokun, 73 F.3d 8, 12 (2d Cir. 1995) (internal quotation marks omitted); accord

Cuoco v. United States, 208 F.3d 27, 30 (2d Cir. 2000).

        “Because collateral challenges are in tension with society’s strong interest in the finality of

criminal convictions, the courts have established rules that make it more difficult for a defendant

to upset a conviction by collateral, as opposed to direct, attack.” Yick Man Mui v. United States,



                                                  6
          Case 1:21-cv-00786-RJS Document 2 Filed 02/15/21 Page 7 of 22




614 F.3d 50, 53 (2d Cir. 2010) (internal quotation marks omitted). The “procedural default rule”

constitutes one such rule; it provides that a defendant may not substitute a collateral challenge for

a direct appeal unless he can first demonstrate either “cause for failing to raise the claim at the

appropriate time and prejudice from the alleged error” or that he is “actual[ly] innocen[t].” Id.

at 51, 54 (internal quotation marks omitted); see also Bousley v. United States, 523 U.S. 614, 622

(1998). “Constitutionally ineffective assistance of counsel is sufficient cause for excusing a

procedural default.” See United States v. Goffer, No. 10-cr-56 (RJS), 2017 WL 203229, at *10

(S.D.N.Y. Jan. 17, 2017) (citing McCleskey v. Zant, 499 U.S. 467, 493–94 (1991)). Likewise, a

claim that a petitioner’s counsel was ineffective is itself exempted from this rule. See Yick Man

Mui, 614 F.3d at 54.

        The Sixth Amendment guarantees a criminal defendant’s right to the assistance of counsel.

See U.S. Const. amend. VI. When challenging the effectiveness of counsel’s assistance, a

petitioner must demonstrate both of the prongs set forth in Strickland v. Washington: (1) that

counsel’s representation “fell below an objective standard of reasonableness” measured against

“prevailing professional norms”; and (2) that this “deficient performance prejudiced the defense”

in the sense that “there is a reasonable probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different.” 466 U.S. 668, 687–88, 694 (1984). A court

must reject a petitioner’s ineffective assistance of counsel claim if it fails to meet either prong. See

Gonzalez v. United States, 722 F.3d 118, 130 (2d Cir. 2013).

        When evaluating counsel’s conduct, a court must do so “on the basis of the facts of the

particular case, ‘viewed as of the time of counsel’s conduct,’ and may not use hindsight to second-

guess his strategy choices.” Mayo v. Henderson, 13 F.3d 528, 533 (2d Cir. 1994) (internal citation

omitted) (quoting Strickland, 466 U.S. at 690). “Actions and/or omissions taken by counsel for



                                                   7
            Case 1:21-cv-00786-RJS Document 2 Filed 02/15/21 Page 8 of 22




strategic purposes generally do not constitute ineffective assistance of counsel.” Gibbons v.

Savage, 555 F.3d 112, 122 (2d Cir. 2009); see also Strickland, 466 U.S. at 690–91.

         In ruling on a § 2255 petition, the district court is required to hold a hearing “[u]nless the

motion and the files and records of the case conclusively show that the prisoner is entitled to no

relief.” 28 U.S.C. § 2255(b); see also Gonzalez, 722 F.3d at 130; Puglisi v. United States, 586

F.3d 209, 213 (2d Cir. 2009) (explaining that a petition must put forward “a plausible claim” to

warrant a hearing (internal quotation marks omitted)). Thus, a hearing is unnecessary where the

petitioner’s allegations are “vague, conclusory, or palpably incredible.” Gonzalez, 722 F.3d at 130

(quoting Machibroda v. United States, 368 U.S. 487, 495 (1962)). Because a § 2255 petition “is

ordinarily presented to the judge who presided at the original conviction and sentencing[,] . . . the

judge’s recollection of the events at issue” may inform the resolution of these issues. Blackledge

v. Allison, 431 U.S. 63, 74 n.4 (1977).

         Finally, where, as here, the petitioner is proceeding pro se, the Court construes the petition

liberally and interprets it to raise the strongest arguments that it suggests. See United States v.

Pilcher, 950 F.3d 39, 44 (2d Cir. 2020); see also Green v. United States, 260 F.3d 78, 83 (2d Cir.

2001). But that “does not mean that [a] [pro se] defendant’s case is always entitled to proceed:

‘[w]here . . . a petition fails even vaguely to suggest an essential element of a claim for relief, the

district court is not required to overlook the deficiency.’” Diaz v. United States, 633 F. App’x 551,

555 (quoting Fleming v. United States, 146 F.3d 88, 90 (2d Cir. 1998)).4




4
  Robinson has requested that the Court exercise its discretion and appoint counsel to assist him with his petition. (Pet.
at 12.) In order to warrant the appointment of counsel under § 2255(g), however, Robinson must satisfy the factors
laid out in Hodge v. Police Officers, 802 F.2d 58, 61–62 (2d Cir. 1986). Hodge dictates that “[i]n deciding whether
to appoint counsel, . . . the district judge should first determine whether the [petition’s arguments] seem[] likely to be
of substance.” Id. at 61. As discussed more below, the Court concludes that Robinson has identified no plausible
ground on which to grant him relief. Accordingly, the interests of justice do not favor the appointment of counsel.

                                                            8
            Case 1:21-cv-00786-RJS Document 2 Filed 02/15/21 Page 9 of 22




                                        IV.    Discussion

       Robinson’s petition raises a slew of arguments, which can be organized into two main

categories.   First, Robinson claims that his counsel was ineffective for not requesting a

psychological evaluation of him and for failing to challenge or appeal the Court’s sentence. (Pet.

at 5.) To be sure, Robinson raises a handful of challenges to the Court’s sentence that he does not

place under the rubric of ineffective assistance of counsel – for instance, Robinson suggests that it

was plain error for the Court to sentence him over his applicable Guidelines range. (Id. at 4; see

also id. at 7.) But since those arguments are effectively identical to his ineffective assistance claim,

and because Robinson asserts that he did not seek a direct appeal on these issues because of the

advice he received from his counsel, these arguments can be addressed in tandem with Robinson’s

ineffective assistance claim. Second, Robinson argues that he is actually innocent of the charges

to which he pleaded guilty. (Id. at 8.) The Court addresses each set of arguments in turn.

A.     Ineffective Assistance of Counsel

       1.       Psychological Evaluation

       Robinson’s first argument is that his lawyers were constitutionally ineffective for failing

to request that a psychological evaluation be performed on him. (Pet. at 5.) While Robinson’s pro

se petition does not explain what benefit he would have derived from such an evaluation, the two

most likely possibilities are that Robinson believes that a psychological report would have either

(i) shown him to be incompetent to plead guilty, or (ii) provided useful mitigating evidence for his

sentencing. Neither argument has merit.

       The standard for determining whether a defendant is competent to plead guilty is well

settled: “[t]he defendant must have (1) sufficient present ability to consult with his lawyer with a

reasonable degree of rational understanding and (2) a rational as well as factual understanding of



                                                   9
         Case 1:21-cv-00786-RJS Document 2 Filed 02/15/21 Page 10 of 22




the proceedings against him.” United States v. Nichols, 56 F.3d 403, 410 (2d Cir. 1995) (internal

quotation marks omitted); see also United States v. Brennan, 928 F.3d 210, 215–16 (2d Cir. 2019)

(same). The record makes unmistakably clear that Robinson met this standard.

       Prior to accepting his guilty plea, the Court carefully assessed Robinson’s competency.

(Plea Tr. at 5–10.) During that assessment, Robinson explained to the Court that he had a history

of some mental health issues, but after exploring those issues at length, the Court concluded that

they did not call into question Robinson’s competence. See United Sates v. Vamos, 797 F.2d 1146,

1150 (2d Cir. 1986) (recognizing that “some degree of mental illness cannot be equated with

incompetence to stand trial”); United States v. Geraldo, No. 11-cr-1032 (PAE), 2021 WL 230282,

at *6 & n.5 (S.D.N.Y. Jan. 21, 2021) (collecting cases for the proposition that courts “have often

recognized that, even where a defendant had a documented mental-health condition, his

competency to stand trial or plead guilty may still be beyond question”). Indeed, the only serious

issue that Robinson reported was hearing voices in the past (Plea Tr. at 7–8), and the Court

determined that this did not render Robinson incompetent because Robinson had received

treatment and testified that he had not heard voices in “[a] couple of years” (id. at 8). Robinson

also stated that he understood what was taking place and neither his attorneys nor the government

reported having any reservations about his competency. (Id. at 9.)

       Ultimately, the Court concluded that, based on the record, the testimony that it had heard,

and the manner in which Robinson had conducted himself during this and other proceedings, there

was no question that Robinson was competent to plead guilty. (Id. at 9–10.) That finding “bears

substantial weight.” United States v. Brickhouse, No. 09-cr-1118 (KMK), 2017 WL 1049509,

at *8 (S.D.N.Y. Mar. 16, 2017). After all, “[t]he representations of the defendant, his lawyer, and

the prosecutor at a plea hearing, as well as any findings made by the judge accepting the plea,



                                                10
         Case 1:21-cv-00786-RJS Document 2 Filed 02/15/21 Page 11 of 22




constitute a formidable barrier in any subsequent collateral proceedings[] since solemn

declarations in open court carry a strong presumption of veracity.” See Geraldo, 2021 WL 230282,

at *6 (internal quotation marks and brackets omitted) (quoting Blackledge, 431 U.S. at 73–74).

       It also bears noting that additional developments have further demonstrated Robinson’s

competency. To start, the presentence report prepared by the U.S. Probation Office reflected the

same mental health issues that the Court discussed with Robinson prior to accepting his plea, and

did not indicate that Robinson’s competency was in question. PSR ¶¶ 75–77; see also Geraldo,

2021 WL 230282, at *6 (indicating that probation’s findings further corroborated the court’s

determination that the defendant was competent). In addition, Robinson reported experiencing

symptoms of depression because of his current legal situation. (PSR ¶ 76; Doc. No. 384 at 6.)

That strongly indicates that Robinson grasped the gravity of the situation before him, further

undermining any suggestion that he was not capable of understanding the nature of the

proceedings.

       In the face of this record, Robinson “offers no evidence that he was incompetent, let alone

that it was obvious to his counsel . . . that [he] might be incompetent.” Brickhouse, 2017 WL

1049509, at *8. Rather, he provides only the conclusory assertion that his counsel should have

procured a psychological evaluation. But such “conclusory allegations” come nowhere close to

raising a serious question about Robinson’s competency. Geraldo, 2021 WL 230282, at *6. Thus,

there is no basis to conclude that counsel acted unreasonably in failing to pursue a mental-health

evaluation to determine whether Robinson was competent. See id at *7; see also Chavez v. United

States, 764 F. Supp. 2d 638, 643 (S.D.N.Y. 2011) (holding that counsel was not ineffective for

failing to pursue a psychiatric evaluation where “there is nothing in the record sufficient to

overcome the substantial evidence of [defendant’s] competency”). Nor can Robinson demonstrate



                                               11
           Case 1:21-cv-00786-RJS Document 2 Filed 02/15/21 Page 12 of 22




that he was prejudiced by such a failure given his own statements and actions in open court.

Geraldo, 2021 WL 230282, at *7 (reasoning that because the defendant’s actions in court

demonstrated his clarity of mind, “a competency hearing – even if pursued and granted – would

not have altered the course of his case” (internal quotation marks omitted)).

         Likewise, nothing in the record suggests that Robinson’s counsel was ineffective for failing

to procure a psychological evaluation for mitigation purposes.5 To start, Robinson offers no

indication about what such an evaluation might have shown; as a result, his petition does nothing

more than “make vague, conclusory, [and] speculative claims as to what evidence could have been

produced by” such an evaluation. Guerrero v. United States, No. 15-cv-7282 (GHW), 2017 WL

1435743, at *9 (S.D.N.Y. Apr. 20, 2017) (quoting United States v. Peterson, 896 F. Supp. 2d 305,

316 (S.D.N.Y. 2012)). That is simply not enough to suggest that he suffered prejudice or that it

was unreasonable for his lawyers to not have obtained such a report.

         Moreover, even though his lawyer did not order a psychological evaluation, Robinson’s

mental health was discussed at length during sentencing and was expressly referenced by the Court

when it explained the reasons for Robinson’s sentence – in fact, the Court even recommended that

Robinson receive outpatient mental-health treatment during his term of supervision following his

release from prison. (Sentencing Tr. at 32–33, 40–41.) In their written submissions and during

the sentencing hearing itself, Robinson’s lawyers provided extensive detail concerning the



5
  Notably, such mitigation would have been relevant only to the 18 U.S.C. § 3553(a) factors; Robinson was ineligible
for a departure due to diminished capacity under U.S.S.G. § 5K2.13. For one thing, Robinson’s conviction – for
attempting to shoot a rival crack dealer in the middle of a city street – involved “actual violence.” U.S.S.G. § 5K2.13.
For another, Robinson’s plea agreement prevented him from advocating for a departure from the stipulated Guidelines
range. (Plea Agreement at 3.) And “it was neither objectively unreasonable nor prejudicial for counsel to refrain from
making a motion that was prohibited under the plea agreement that [Robinson] knowingly and voluntarily entered.”
Scott v. United States, No. 16-cv-1618 (RJS), 2019 WL 3773895, at *6 (S.D.N.Y. Aug. 12, 2019); see also Kawesi v.
United States, No. 10-cv-5127 (LTS), 2011 WL 1560910, at *2 (S.D.N.Y. Apr. 19, 2011) (finding that counsel’s
actions taken for the “benefit of the plea agreement” were not objectively unreasonable (internal quotation marks
omitted)).

                                                          12
           Case 1:21-cv-00786-RJS Document 2 Filed 02/15/21 Page 13 of 22




psychological trauma that Robinson experienced during his childhood and how that has affected

his psychological wellbeing. (Sentencing Tr. at 8–9; Doc. No. 384 at 4–6; Doc. No. 555 at 3–5.)

In addition, Robinson’s lawyers hired a mitigation expert to prepare a report on Robinson, which

they submitted to the Court in advance of sentencing. (Doc. No. 555 at 23–38.) While that report

was not a formal psychological evaluation, it did delve into the details of Robinson’s difficult

upbringing and the psychological scars those experiences left on him. (Id. at 24–30, 33, 35–37.)

All told, then, there is no indication that Robinson would have benefited from yet another

mitigation report.

         2.       Challenges to the Sentence

         Robinson raises a host of challenges related to his sentence – none have merit. First,

Robinson suggests that the Court incorrectly calculated his applicable Guidelines because it failed

to consider his minor role in the conspiracy under U.S.S.G. § 3B1.2.6 (Pet. at 7.) To support this

assertion, Robinson points to his position in the criminal organization itself, the fact that he was

“a target for execution several times because he was not a respected member,” and that he was

acting out of “peer pressure.” (Id.) But there are a few problems with Robinson’s argument.

         To start, Robinson pleaded guilty to a violation of § 924(c). The Guidelines Manual is

clear that adjustments under Chapter 3 of the Guidelines, including those related to the defendant’s

role, are inapplicable to this count of conviction. See U.S.S.G. § 2K2.4(b). Robinson’s counsel

was therefore not objectively unreasonable for failing to seek a decrease in the applicable

Guidelines range based on Robinson’s role in the conspiracy.




6
  Robinson’s pro se petition actually cites to U.S.S.G. § 3B1.1, which concerns aggravating roles. (Pet. at 7.) But the
thrust of his argument clearly implicates § 3B1.2.

                                                         13
         Case 1:21-cv-00786-RJS Document 2 Filed 02/15/21 Page 14 of 22




       In any event, contrary to Robinson’s assertions, his counsel argued repeatedly about

Robinson’s role in the conspiracy in the context of the § 3553(a) factors, and the Court considered

that fact in imposing its sentence. For instance, at sentencing, Robinson’s counsel argued that

Robinson “did not hold any position of authority” in the conspiracy, and the Court agreed.

(Sentencing Tr. at 10.) The government also spent a significant amount of time comparing

Robinson to several of his co-defendants, and explaining why the government believed Robinson

was less culpable than others, in part because of his role in the organization. (Id. at 14–25.)

Finally, in discussing the various factors that it considered to arrive at a sentence of 126 months’

imprisonment, the Court expressly acknowledged that Robinson’s role was “more peripheral” than

many of his co-defendants and that several of his co-conspirators eventually turned on him, which

“g[a]ve[] some [further] indication as to . . . where he fit in th[e] organization,” and made him less

culpable. (Id. at 34.) As a result, it is simply frivolous for Robinson to claim that his counsel (or

the Court) failed to address his role in the conspiracy and how that should impact his sentence.

       Second, Robinson faults his counsel for not arguing that the ten-year mandatory minimum

sentence applicable to a § 924(c) conviction is “harsh and unfair.” (Pet. at 5.) While one can

certainly debate the wisdom behind mandatory minimum sentences, they are, as their name

suggests, mandatory. See Dean v. United States, 137 S. Ct. 1170, 1177–78 (2017). Thus, no

matter the equitable considerations at play, Robinson could not have escaped the mandatory

minimum in this case. His counsel was therefore not constitutionally ineffective for failing to raise

a frivolous legal argument. That is especially true here given that the Court ultimately sentenced

Robinson above the statutory minimum.




                                                 14
            Case 1:21-cv-00786-RJS Document 2 Filed 02/15/21 Page 15 of 22




       Third, and finally, Robinson argues that his counsel failed to object to, and the Court erred

in imposing, a sentence above the 120-month Guideline figure. Once again, this argument is

baseless.

       To the extent that Robinson is suggesting that his counsel erred by not challenging the

Court’s authority to impose an above-Guidelines sentence in this case, his argument is contradicted

by the record. Prior to sentencing, Robinson’s lawyers expressly argued that any sentence above

the statutory mandatory minimum could be accomplished only through an upward departure rather

than a variance. (Doc. No. 555 at 10–19.) Specifically, they pointed out that an Application Note

to § 2K2.4 makes clear that any sentence above the mandatory minimum constitutes “an upward

departure.” U.S.S.G. § 2K2.4, n.2(B).

       The government persuasively rebutted that contention, however, by explaining that

Robinson’s position was based entirely on cases that predated the Supreme Court’s decision in

Booker, which rendered the Guidelines advisory rather than mandatory. (Doc. No. 561 at 3.) The

government went on to explain that Robinson’s argument is incompatible with Booker because it

would effectively mean that the Court has no discretion in selecting the sentence for a § 924(c)

charge. (Id. at 3 (collecting cases).) So, while the Court ultimately agreed with the government,

that does not mean that Robinson’s counsel was ineffective – the government simply had the better

of the argument. See Scott v. United States, No. 16-cv-1618 (RJS), 2019 WL 3773895, at *5

(S.D.N.Y. Aug. 12, 2019) (acknowledging that counsel was not ineffective for raising a losing

argument).

       As for whether his counsel was ineffective in having failed to procure Robinson a sentence

lower than what he ultimately received, Robinson’s arguments are again misplaced. Robinson’s

lawyers argued repeatedly that a 120-month sentence was appropriate in light of his conduct and



                                                15
         Case 1:21-cv-00786-RJS Document 2 Filed 02/15/21 Page 16 of 22




that no additional time was necessary. (Doc. No. 384 at 6–7; Doc. No. 555 at 8–10; Sentencing

Tr. at 12–14.) Again, the mere fact that Robinson’s attorneys failed to convince the Court of their

client’s position does not indicate that their performance was ineffective. See Scott, 2019 WL

3773895, at *5. Nor can it be said that Robinson suffered any prejudice as a result of his lawyers’

alleged failures, since the Court explained in detail why it concluded that an above-Guideline

sentence was warranted.

       In particular, the Court focused on the fact that a sentence at the mandatory minimum

would not fully reflect the seriousness of Robinson’s conduct. Robinson fired a gun multiple times

while on a city street in a densely populated area. (Sentencing Tr. at 31.) In addition, while he

did not ultimately plead guilty to a narcotics-trafficking count, Robinson was deemed responsible

for distributing at least 2,500 grams of crack and 331 grams of heroin (id. at 21; Doc. No. 561

at 2), which was not accounted for in the mandatory minimum sentence (Sentencing Tr. at 23, 35;

Doc. No. 457 at 17, 21). On top of all that, the Court noted that a Guidelines sentence would result

in severe sentencing disparities with other members of the criminal conspiracy who were linked

to far less narcotics weight than Robinson, but faced higher sentences because they pleaded guilty

to a narcotics charge. (Sentencing Tr. at 31–32; Doc. No. 457 at 20–26.) As a result, the Court

concluded that a sentence “well above the Guidelines” was likely appropriate. (Sentencing Tr.

at 32.) And, in fact, the only reason that the Court imposed a sentence as low as it did – only six

months above the mandatory minimum – was the mitigating factors that Robinson’s lawyers

marshaled on his behalf. (Id. at 32–35.)

       Together, then, the Court explained in detail why the mandatory minimum sentence failed

to account for the seriousness of Robinson’s conduct. If anything, Robinson’s lawyers were

successful in persuading the Court to impose a sentence that was just a few months higher than the



                                                16
          Case 1:21-cv-00786-RJS Document 2 Filed 02/15/21 Page 17 of 22




mandatory minimum, well below what the Court had originally contemplated for Robinson. As a

result, it is frivolous for Robinson to suggest that his lawyers acted unreasonably during his

sentencing, much less that he was prejudiced by their actions or that the Court committed plain

error.

         3.     Failure to File a Notice of Appeal

         The final argument that Robinson’s pro se petition raises regarding his lawyers’

performance – albeit, not expressly – is that they violated his constitutional rights by failing to file

a notice of appeal on his behalf. (Pet. at 9, 11.) Again, the Court disagrees.

         It is well settled that “a lawyer who disregards a defendant’s specific instruction to file a

notice of appeal acts in a manner that is professionally unreasonable and that where counsel’s error

leads to ‘the forfeiture of a proceeding itself,’ prejudice will be presumed.” Campusano v. United

States, 442 F.3d 770, 773 (2d Cir. 2006) (internal citation omitted) (quoting Roe v. Flores-Ortega,

528 U.S. 470, 477, 483–84 (2000)); see also Garza v. Idaho, 139 S. Ct. 738, 747 (2019) (same).

So, in cases where a defendant claims that his counsel failed to file an expressly requested notice

of appeal, courts engage in “relatively simple fact-finding” to determine whether the defendant in

fact instructed his counsel to file a notice of appeal. Campusano, 442 F.3d at 776. If he did,

prejudice is presumed, and the defendant is entitled to another chance to appeal. See id. at 773.

         That is not this case. Robinson “does not claim, nor is there any indication in the record,

that he instructed his attorney to file a notice of appeal after the Court sentenced him.” Herrera v.

United States, No. 19-cv-10637 (NRB), 2020 WL 2835747, at *1 (S.D.N.Y. June 1, 2020). Absent

such an assertion from Robinson, there is no basis on which to presume prejudice.

         The next question, then, is “whether counsel consulted with [Robinson] about the

possibility of appeal.” Campusano, 442 F.3d at 773 n.3 (citing Flores-Ortega, 528 U.S. at 478).



                                                  17
         Case 1:21-cv-00786-RJS Document 2 Filed 02/15/21 Page 18 of 22




In this context, courts “employ the term ‘consult’ to convey a specific meaning – advising the

defendant about the advantages and disadvantages of taking an appeal, and making a reasonable

effort to discover the defendant’s wishes.” Flores-Ortega, 528 U.S. at 478. “If counsel has

consulted with the defendant, the question of deficient performance is easily answered: [c]ounsel

performs in a professionally unreasonable manner only by failing to follow the defendant’s express

instructions with respect to an appeal.” Id.

       It is here that Robinson’s petition falls short – Robinson does not assert that his lawyers

failed to consult with him regarding his right to appeal. In fact, Robinson admits that he did in

fact consult with his lawyers. At numerous points in his petition, Robinson states that he chose

not to appeal because he “relied on [his] attorney’s advice.” (Pet. at 4; see also id. at 6–9.)

Robinson continues by explaining that his gripe is not that his lawyers failed to advise him about

his right to appeal, but that his attorney did not affirmatively tell him that “he should challenge his

conviction.” (Id. at 11.) In other words, at most, Robinson’s petition suggests that his lawyers

discussed the possibility of filing an appeal but did not actively encourage him to do so. That is

not ineffective assistance and, as a result, that is dispositive of Robinson’s claim.

       But even if Robinson’s counsel had failed to consult with him about his right to appeal, he

has still not alleged a plausible claim to relief. “If counsel failed to consult, [courts] ask whether

‘there is a reasonable probability that, but for counsel’s deficient failure to consult with [the

petitioner] about an appeal, [the petitioner] would have timely appealed.’” Campusano, 442 F.3d

at 773 n.3 (quoting Flores-Ortega, 528 U.S. at 484); see also Sarroca v. United States, 250 F.3d

785, 787 (2d Cir. 2001). To determine the answer to that question, courts consider two things:

(1) whether “a rational defendant would want to appeal (for example, because there are

nonfrivolous grounds for appeal),” and (2) whether “this particular defendant reasonably



                                                  18
         Case 1:21-cv-00786-RJS Document 2 Filed 02/15/21 Page 19 of 22




demonstrated to counsel that he was interested in appealing.” Flores-Ortega, 528 U.S. at 480. If

the answer to either is “yes,” then the petitioner has demonstrated prejudice. Id.

       Robinson’s petition does not suggest that either of these factors is met. For all the reasons

discussed above, Robinson had no non-frivolous grounds for appealing his sentence. Indeed, at

most, he could have attempted to argue that the Court’s sentence, which was six months above the

recommended Guideline sentence, was substantively unreasonable. But in light of both the Court’s

careful consideration of the facts in the record, the egregiousness of Robinson’s conduct (including

the large quantity of narcotics attributable to him that were not reflected in the mandatory

minimum sentence), and the significant deference afforded to district courts’ sentencing decisions,

see United States v. Cavera, 550 F.3d 180, 189 (2d Cir. 2008) (en banc) (explaining that a sentence

is substantively unreasonable “only in exceptional cases where the trial court’s decision cannot be

located within the range of permissible decisions” (internal quotation marks omitted)), Robinson

had no realistic – that is, non-frivolous – expectation of succeeding on appeal. And absent such a

non-frivolous ground, a rational defendant in Robinson’s shoes would have little desire to pursue

an appeal. See United States v. Tamez, No. 03-cr-1439 (DC), 2006 WL 2854336, at *10 (S.D.N.Y.

Oct. 5, 2006) (Chin, J.); see also Flores-Ortega, 528 U.S. at 480, 485–86.

       As for a demonstrated interest in appealing, nothing in the record or Robinson’s petition

hints at that fact. This is particularly notable because the Court explicitly advised Robinson at the

end of the sentencing that he very likely had the right to appeal if he so wished and informed

Robinson that he should speak to his lawyers about an appeal if that was something that he was

interested in pursuing. (Sentencing Tr. at 44.) Thus, if Robinson had wanted to explore the




                                                 19
           Case 1:21-cv-00786-RJS Document 2 Filed 02/15/21 Page 20 of 22




possibility of appealing, the record or his petition would surely have reflected that fact. See Tamez,

2006 WL 2854336, at *10.7

         Because Robinson does not allege that his lawyers failed to follow his wishes or consult

with him about his right to an appeal, and because he offers no non-frivolous grounds for an appeal

and, in fact, never demonstrated an interest in pursuing such an appeal, the Court finds that

Robinson’s counsel did not provide ineffective assistance by not filing a notice of appeal.

B.       Actual Innocence

         Robinson’s final argument is that he is actually innocent of the firearm charge to which he

pleaded guilty. (Pet. at 8.) The Supreme Court has explained that “‘actual innocence’ means

factual innocence, not mere legal insufficiency.” Bousley, 523 U.S. at 623. “To establish actual

innocence, [a] petitioner must demonstrate that, in light of all the evidence, it is more likely than

not that no reasonable juror would have convicted him.” Id. (internal quotation marks omitted).

         Robinson has no plausible claim to actual innocence in this case. During his plea

allocution, Robinson stated that, “[o]n July 30, 2015, [he] fired a gun in relation to selling drugs

with others.” (Plea Tr. at 51.) Robinson went on to explain that he fired the gun because there

was “a problem” with a rival dealer selling drugs on the Boss Crew’s turf, and he was attempting

to drive that rival out. (Id. at 51–52, 55–56.) Following that admission, the government indicated



7
  While the fact that Robinson pleaded guilty would normally also counsel against concluding that he had a legitimate
interest in appealing, Flores-Ortega, 528 U.S. at 480 (explaining that “a highly relevant factor in this inquiry will be
whether the conviction follows a trial or a guilty plea, both because a guilty plea reduces the scope of potentially
appealable issues and because such a plea may indicate that the defendant seeks an end to judicial proceedings”), that
is blunted somewhat by Robinson having received a sentence slightly above the Guideline figure to which the parties
stipulated, id. (cautioning courts to consider whether “the defendant received the sentence bargained for as part of the
plea”). So, because Robinson arguably did not receive precisely what he thought he had bargained for (though his
sentence was only 5% above that figure), the fact that he pleaded guilty does not tip the scales much. At the same
time, the mere fact that Robinson received an above-Guidelines sentence does not suggest that he had a rational interest
in appealing. As just discussed, Robinson had no non-frivolous grounds for challenging his sentence. And to hold
otherwise would effectively require the Court to conclude that a defendant is per se expected to appeal an above-
Guidelines sentence so long as he is not precluded from doing so by an appeal waiver. That cannot be.

                                                          20
         Case 1:21-cv-00786-RJS Document 2 Filed 02/15/21 Page 21 of 22




that Robinson’s testimony was supported by recordings of wiretapped calls, witness testimony

concerning the shooting, ballistics evidence, social media posts, and evidence from Robinson’s

cellphone, all of which would confirm that Robinson was involved in a narcotic-trafficking

organization and fired a gun in furtherance of that organization’s dealings. (Id. at 54–55.)

Robinson did not object to that proffer. (Id. at 55.) Finally, the PSR, to which Robinson also did

not object, reflects that Robinson fired multiple shots at a rival dealer in July 2015, and that

Robinson helped to distribute narcotics for the Boss Crew for almost three years. (PSR ¶¶ 24–26.)

As a result, Robinson has no basis on which to proclaim actual innocence.

                                          *      *       *

       In light of the above, the Court concludes that Robinson neither received ineffective

assistance of counsel nor is actually innocent of the crime of which he was convicted. In addition,

Robinson’s assertions regarding procedural and substantive errors in the Court’s sentencing

decision are procedurally defaulted because he failed to appeal his sentence and has neither

demonstrated cause for that failure nor resulting prejudice.

                                       V.     Conclusion

       For the reasons set forth above, Robinson’s § 2255 petition is DENIED. In addition,

because Robinson has not “made a substantial showing of the denial of a constitutional right,” the

Court will not issue a certificate of appealability. See 28 U.S.C. § 2253(c)(2); see also Love v.

McCray, 413 F.3d 192, 195 (2d Cir. 2005). Furthermore, because any appeal would “lack[] an

arguable basis in law or fact,” Tavarez v. Reno, 54 F.3d 109, 110 (2d Cir. 1995), the Court certifies

pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order would not be taken in good

faith, and, therefore, Robinson may not proceed in forma pauperis. See Coppedge v. United States,

369 U.S. 438, 444–45 (1962). Finally, the Clerk of Court is respectfully directed to (i) terminate



                                                 21
         Case 1:21-cv-00786-RJS Document 2 Filed 02/15/21 Page 22 of 22




the open motions pending at document number 780 in Case No. 18-cr-373 and document number 1

in Case No. 21-cv-786; (ii) close Case No. 21-cv-786; and (iii) mail a copy of this order to

Robinson.



SO ORDERED.

Dated:        February 15, 2021
              New York, New York


                                                 Richard J. Sullivan
                                                 United States Circuit Judge
                                                 Sitting by Designation




                                            22
